Citation Nr: 1538319	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-47 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, including residuals of compressed vertebrae.

2.  Entitlement to an extraschedular rating for hypertension.

3.  Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from October 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A September 2008 decision denied service connection for compressed vertebrae and granted service connection for hypertension and assigned a 10 percent disability rating, effective December 26, 2007.  A February 2014 decision review officer (DRO) rating decision granted service connection for hypertensive heart disease associated with hypertension and assigned a 30 percent disability rating, effective December 26, 2007.  

In September 2014 the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2014 the Board denied the claim for an initial rating in excess of 10 percent for hypertension.  In the decision, the Board also remanded the issue of entitlement to service connection for a back disorder, including residuals of compressed vertebrae.

The Veteran appealed the denial of referral for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) for his hypertension to the United States Court of Appeals for Veterans Claims (Court), which issued a June 2015 Order granting a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board decision that pertained to consideration of an extraschedular referral and returning that issue to the Board for additional development.  The Veteran waived his appeal of the Board's denial of a schedular rating higher than 10 percent for his hypertension.


FINDING OF FACT

The Veteran does not have a current back disability. 


CONCLUSION OF LAW

The criteria for establishing service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In January 2008 a VCAA letter was issued to the Veteran with regard to his claim for service connection.  The letter notified him of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and explained that with regard to his back disorder claim, the Veteran had testified about an incident in service, namely his July 1991 motor vehicle accident; a current back disability, which the Veteran claimed as compressed vertebrae; and a link or continuity of symptomatology between a current back disability and the in-service injury was required.  The Veterans Law Judge also held open the record for 60 days to allow the Veteran to obtain chiropractic treatment records from shortly after separation from service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The Board concludes that the duties required by Bryant have been satisfied.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, a February 2015 letter asked the Veteran to identify any medical care providers who treated him for his claimed back disorder and enclosed forms to assist in obtaining any such records; he was afforded an additional VA spine examination in February 2015 and a medical opinion was proffered regarding the reported onset and continuity of back symptoms.  The evidence of record also contains the Veteran's service treatment and personnel records, post-service VA and private treatment records, lay statements from the Veteran and his representative, and hearing testimony.  

The Veteran was afforded VA spine examinations in July 2008 and February 2015.  The Board finds the latter examination in particular is adequate to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue in appellate status.

II. Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has a current back disability, claimed as "compressed vertebrae," which was caused by a July 1991 motor vehicle accident on the Autobahn in Germany.

Service treatment records reflect that the Veteran presented for emergency treatment at 4:00 a.m. on July 16, 1991 with complaints of back pain after a motor vehicle accident in which his vehicle was hit from behind.  He indicated he was seat-belted and denied loss of consciousness, nausea, or vomiting.  The assessment was musculoskeletal back pain, status post motor vehicle accident.  A lumbar spine x-ray was reported as negative the same day.  On July 17, 1991, the Veteran continued to complain of back pain despite being given Robaxin the day before; he reported that his Humvee was hit from behind and caused the car to spin around.  A second lumbar spine x-ray was performed and reported as negative.  He was next seen on July 19, 1991 at the Darmstadt Army Clinic with complaints of low back pain for the past four days since the motor vehicle accident.  The Veteran reported that the two x-rays performed revealed no abnormalities.  The assessment was mild paravertebral muscle/low back strain.  On July 29, 1991, he was referred for a physical therapy consultation with a provisional diagnosis of slowly resolving lumbar strain.   

During the August 1991 consultation, it was noted that the Veteran had been evaluated at Landstuhl and Hahn Air Bases and no fractures were found.  The assessment was resolving lumbosacral strain, right worse than left.  Later in August, he was placed on "profile for bending left until September 30."  A third radiology study was conducted in August 1991 and revealed normal thoracic and lumbosacral spine.  Subsequent service treatment records were silent for complaints, diagnosis, or treatment for back pain.

The Veteran's claim for service connection for compressed vertebrae was received in December 2007.  

On the same day in December 2007, he established VA primary care at the San Antonio VA Medical Center (VAMC).  Although he identified current problems to include left shoulder pain and described surgery for a 2004 left tibia fracture, he did not identify problems with back pain.  Subsequent VA treatment records dated to February 2015 were silent for complaints of back pain with the exception of a single visit in 2009.  Post-service private treatment records were similarly silent for back problems.

The Veteran was afforded a VA spine examination in July 2008.  He described being in a military convoy in a Humvee towing a trailer on the Autobahn in Germany in July 1991 when a civilian vehicle struck the trailer from behind, shearing it from the trailer hitch while still chained, hitting the driver's side of the Humvee, and flipping the trailer and Humvee to the right.  He reported that he and the other occupants of the Humvee were transported to Rhein-Main Air Force Base Hospital where they were observed overnight for their conditions and released back to their field exercises the following day, but they were subsequently sent back to the Air Force Base hospital for further medical care.  He believed he had a current back disability as a result of the accident and indicated that any lifting aggravated mid-back pain between the shoulder blades and in the lumbar area.  He stated that he had been told he had a compressed vertebrae fracture.  He indicated that he had had no chiropractic treatment, acupuncture, physical or massage therapy, spinal steroid injections, surgery, or studies conducted for his claimed back disorder.  

Following a review of the claims file and physical examination, the diagnosis was chronic thoracolumbar strain.  Lumbosacral and thoracic spine x-rays conducted in conjunction with the examination revealed "no osseous or articular abnormalities [] seen."  The examiner opined that he could not resolve whether the Veteran's claimed back disability was related to military service without speculation.  He explained that the Veteran had 17 years of silent history of any back condition from the injury in 1991 until the present day.  The examiner also observed that the three x-rays noted in service treatment records at the time of the accident were all reported as negative without any documentation of a compression fracture on x-ray. 

In his October 2008 notice of disagreement, the Veteran stated that he "was never notified of any 'normal x-rays' (your assessment) of my spine condition/pain when I was in the hospital."  He explained that he had "lived with severe and many times chronic back pain; however, I never before attributed it to my military service accident.  I have treated this ongoing pain with over-the-counter medications and alcohol use" and pain medications provided by VA.  He stated that his lack of health insurance, low income status with some periods of unemployment, and "not recognizing that this pain is a result from the accident as a first cause of the disability may be the reasons professional treatment was not actively sought."

During an April 2009 VA psychiatry visit, the Veteran presented "wearing his work uniform and tool belt with a camouflage back pack."  During an August 2010 visit, he disclosed being upset about losing his job recently after working there for five years.  A September 2010 psychiatry note indicated that he "managed to get a job in maintenance," had been doing well, and enjoyed working.

In October 2009 the Veteran presented for a VA physician visit and complained of worsening low back pain, especially in the morning, but with improvement after three or four hours.  He stated that he had an injury while in service.  He indicated that he did not take any medications yet and would like to get medication.  Following a physical examination, a back disorder was not diagnosed.  An addendum note reflects that he was provided Motrin for low back pain.

In September 2014, the Veteran testified that he had back problems ever since the Humvee accident, including "throughout the whole time being in the military."  He recalled being on profile six or seven months and "then it started easing up a little to where I was able to do more stuff, but still with pain."  He testified that after separation from service, he "went to a chiropractor once" in 1995, explaining that he did not have a lot of money or health insurance at the time or most of the time since separation; he could not remember the chiropractor's name.  Instead, he tried to limit his activities.  He stated that he was not currently getting any medical treatment for his back and his VA treatment records were up to date.  When asked who told him that he had compressed vertebrae, he stated that when he went to VA for a rating [exam] or treatment, he had an MRI or CAT scan.  Regarding the results, the Veteran related, "They could only tell that there was [sic] a couple of vertebrae compressed.  But it didn't look like it could have been anything.  That's what...I was told when they read...the results."  The record was held open for 60 days to allow the Veteran an opportunity to attempt to obtain records from his reported chiropractic treatment.

In compliance with the Board's December 2014 remand instructions, the Veteran was afforded an additional VA spine examination in February 2015.  The examining orthopedic surgeon indicated that he reviewed all available records, which are now entirely electronic.  The examiner remarked that the "initial obvious question is where the diagnosis of 'compression fracture' originated."  The examiner acknowledged the Veteran's account that he "was told that he had a compression fracture," but observed that "none of the medical records from that time, including [three] x-ray interpretations, showed a compression fracture.  In addition, after a brief hospitalization for observation and about four days of bed rest, he was "sent back to the rear where he was on profile until September [] 1991."

The Veteran also stated that he was seen three or four times during the remainder of service, but had no injections or surgery and was treated with Motrin.  The examiner observed, however, that service treatment records showed no evidence of further care for the Veteran's lumbar spine.  The Veteran stated that he worked at various jobs after military discharge and was now a maintenance foreman.  He reported that he was seen by a chiropractor in 1995 or 1996 and had contacted the chiropractor, who agreed to submit the records if found.  The examiner pointed out that during the 2008 VA examination the Veteran stated he had no chiropractic treatment, physical therapy, and no other studies.  As a result, the current report of receiving chiropractic care was a contradiction to the history previously provided.

After the reported chiropractic care, the Veteran was next seen for evaluation of his back at the VA examination in July 2008, which the current examiner noted was a time lapse of 17 years since the in-service injury.  The examiner also noted that VA notes showed only one record in 2009 regarding medications for back pain, but there was no further history or examination results regarding back pain in the records. 

Regarding symptoms, the Veteran complained of mid lower back pain increased with activities such as prolonged sitting or walking.  He denied lower extremity radicular symptoms or any flareups.  Following a review of the claims file and examination, the examining orthopedic surgeon concluded that the Veteran did not have a current thoracolumbar spine disability and instead had "normal clinical and x-ray evaluation of the lumbar spine.  No evidence of prior compression fracture of lumbar spine."  The examiner explained that "minor loss of motion in the absence of other objective physical findings is nondiagnostic."  The examination report reflects that the Veteran had normal lumbar spine range of motion in all planes, except extension was from 0 to 15 degrees (normal range is 0 to 30 degrees). 

In further support of his conclusion that there was "no evidence that a compression fracture of the lumbar spine ever existed" and that there was no current thoracolumbar spine disability, the examiner offered the following rationale:

If we assume that this was a misunderstanding of the explanation of his back problem to the Veteran, then we are left with a single episode of back pain in 1991 following a motor vehicle accident.  Including his profile, treatment lasted approximately 5 months.  The records are silent during the remainder of the service (3 years) and for a period of approximately 17 years after [the accident] that would document continued complaints or treatment.  There is no history of documented continuing complaints or treatments to indicate a chronic disabling condition.

Finally, the examining orthopedic surgeon advised that the "Rater and Board of Veterans' Appeals must be aware that if continuing future examinations on this Veteran's lumbar spine are done, eventually degenerative changes will be present.  For this reason, x-ray studies were not repeated today because x-rays during service and 17 years after [the accident] [on VA examination in July 2008] were normal."

Having considered the medical and lay evidence of record, the Board finds that service connection for a back disorder, including compressed vertebrae, is not warranted.

Although the Veteran injured his back in a July 1991 motor vehicle accident and was diagnosed with a mild paravertebral muscle/low back strain, which was resolving by August 1991, the remaining service treatment records and post-service treatment records do not reflect that the Veteran experienced continued back problems during the last three years of military service or that he has a current back disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has current back disability, including residuals of compressed vertebrae, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current back disability, has not been met.

Because the Veteran does not have a current back disability, it follows that service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board finds the conclusion and opinion of the February 2015 VA orthopedic surgeon are persuasive and probative evidence against the claim for service connection because they were based on a review of the claims file, physical examination, and supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

As detailed, the examiner opined that the Veteran did not have a current thoracolumbar spine disability and that the injury in service did not result in permanent disability as demonstrated by three contemporaneous x-ray examinations during service, by lumbar and thoracic spine x-ray examination in 2007, and by current physical examination.  The examiner also concluded that the Veteran's assertion of a continuity of back pain symptomatology was unsupported by three years of service treatment records after the 1991 injury, which did not reflect further complaints of back pain, and was unsupported by post-service VA treatment records, which included a single complaint of low back pain in October 2009 among records dating from December 2007 to February 2015.

Moreover, the Board finds that the medical records dating since the July 1991 accident and contemporaneous treatment visits are relevant to the issue of whether the Veteran experienced or perceived ongoing back pain or problems since the July 1991 injury to the present time, and the Board finds it reasonable to infer that he did not experience ongoing back pain since the 1991 injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  

Similarly, although the Veteran asserts that he did not seek treatment for back problems after service because he generally lacked health insurance, he did have access to medical care during the three remaining years of military service after his accident in 1991 and since establishing care at the San Antonio VAMC in December 2007.  Still, although he had medical services available to him, between December 2007 and February 2015, he mentioned low back pain once, was not found to have a back disability, and received Motrin for the reported pain.  As such, the medical records dated after approximately September 1991 and since establishing VA medical care weigh against any finding of back pain continuing since the July 1991 injury and contemporaneous period of treatment for a lumbar strain.

The Board acknowledges that the July 2008 VA examiner, a physician assistant, diagnosed chronic thoracolumbar strain and that the diagnosis following the 1991 motor vehicle accident was mild paravertebral muscle/low back strain.  However, as discussed above, the Board accepts the February 2015 VA examiner's opinions as being the most probative medical evidence on the subject, as they were based on a review of all available historical records, and contain a rationale for the medical conclusion that is consistent with and supported by the record, which does not demonstrate a continuity of back pain symptomatology since the 1991 injury to the present.  See Boggs v. West, 11 Vet. App. 334 (1998).  The 2015 VA examiner was aware of the Veteran's complaints of back pain since military service, but concluded that he did not have a current disability due to the in-service injury.  The Veteran's contentions are outweighed by the medical evidence and opinions of the 2015 VA medical examiner, which reflect that he does not have a current back disability that was incurred in or otherwise related to military service.  In contrast, the 2008 examiner could not provide an opinion "without resorting to speculation," but did not explain what additional information may be needed to provide the requested opinion.  Finally, the July 2008 VA examiner was a physician's assistant  and the February 2015 examiner was an orthopedic surgeon; the latter has more expertise in the etiology of orthopedic disease by virtue of his specialty, experience, and advanced academic degree.  

Finally, the Board finds that some of the Veteran's statements regarding the severity of his back injury and chronicity of back pain are not credible.  For example, in his notice of disagreement he stated he was never notified of any normal spine x-rays when he was in the hospital during service.  However, he accurately described the findings of his first two lumbar spine x-rays, which were normal, during his visit to the Darmstadt Army Clinic on July 19, 1991.  Also, he described living with "severe and many times chronic back pain," but he "never before attributed it" to his 1991 accident.  (Emphasis added).  Here, the Veteran's statement suggests that he may have experienced some intermittent episodes of back pain after service; however, the fact that he mentioned back pain once since establishing VA medical care in 2007 tends to contradict his assertion regarding the severity and chronicity of any back pain experienced.  Moreover, his admission that he did not previously attribute his reported back pain to his July 1991 motor vehicle accident belies his remote assertion that he experienced ongoing back pain since that time.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a back disorder, including compressed vertebrae, is denied.



REMAND

The parties to the June 2015 Joint Motion agreed that the Board's analysis was inadequate as to whether the Veteran's hypertension disability warranted referral for extraschedular consideration.  In particular, the parties believed that the Board failed to account for symptoms that the Veteran attributed to his hypertension or medications for hypertension during the September 2014 video conference hearing such as leg cramps, inability to sleep, deteriorating vision, "nervousness," shaky hands, dizzy spells, tiredness, and "hot flashes."  Instead, the parties agreed that the Board summarily concluded that the rating criteria for hypertension reasonably described the Veteran's hypertension disability because the only signs described in the applicable Diagnostic Code are diastolic and systolic blood pressure readings.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).   

The Board notes that service connection is also established for posttraumatic stress disorder (PTSD), which was claimed as "anxiety and fear," and hypertensive heart disease.  In addition, the Veteran appears to have expressed his intent to file a claim for entitlement to service connection for diabetes mellitus.  Given these facts, the Board finds that an additional VA examination is warranted to obtain a medical opinion identifying all symptoms attributable to hypertension.

Regarding hypertensive heart disease, in June 2014 correspondence, the Veteran expressed disagreement with the initial 30 percent rating assigned.  A statement of the case has not been issued.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the San Antonio VAMC dating since February 2015.

2.  After outstanding treatment records are obtained and associated with the claims file, the Veteran should be afforded a VA examination to determine the severity of his hypertension disability.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should list all symptoms attributable to the Veteran's hypertension or to his medications for hypertension and any current disabilities secondary to his hypertension other than hypertensive vascular disease.  For example, the Veteran has identified the following symptoms, which he believes are related to his hypertension:  leg cramps, inability to sleep, deteriorating vision, nervousness, shaky hands, dizzy spells, tiredness, and hot flashes.  The examiner is advised that in addition to hypertensive heart disease, the Veteran is service-connected for PTSD.

A medical analysis and rationale are to be included with all opinions expressed.

3.  Issue a statement of the case for the issue of entitlement to an initial rating in excess of 30 percent for hypertensive heart disease.  Inform the Veteran and his representative that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue of entitlement to an extraschedular rating for hypertension.  If the AOJ determines that symptoms of the hypertension exhibited on examination are not contemplated in the schedular criteria, the claim should be referred to the Under Secretary for Benefits or the Director of Compensation Service for extra-schedular consideration.   If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


